Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive.
With respect to applicant’s arguments directed to Voigt failing to teach or suggest new limitations in instant claims (see Remarks filed 11/4/2021 on P7-10), this is not found to be persuasive because the contact tabs 38,39 have a dimension extending in a transverse direction (i.e., width of ref 38,39 extending in the B direction).
With respect to applicant’s arguments directed to claim 5 (see Remarks filed 11/4/2021 on P9-10), this is not found to be persuasive because it is unclear whether the pair of contact springs recited in claim 5 are the same or different, or further included with the contact spring recited in claim 1.  Specifically, it is unclear whether the contact spring in claim 1 is split into a pair of identical springs, or that the contact spring of claim 1 is two springs, or the pair of springs are further included in addition to the contact spring of claim 1.  
	With respect to applicant’s arguments directed to Voigt failing to teach or suggest a limitation in claim 14 (see Remarks filed 11/4/2021 on P10-11), this is not found to be persuasive because the prior art should be not limited to its preferred embodiments.  Specifically, paragraph [0045] of Voigt states “preferably completely through the plug .  

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 recites the limitation “the contact body has a pair of contact springs disposed on the first channel wall”.  It is unclear whether the “pair of contact springs” is the same or different, or further included with the “contact spring” of claim 1.  Specifically, it is unclear whether the contact spring in claim 1 is split into a pair of identical springs, or that the contact spring of claim 1 is two springs, or the pair of springs are further included in addition to the contact spring of claim 1.  For the purposes of this Office Action, the limitation is considered to be met as long as the prior art discloses a pair of contact springs.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 14 recites the limitation "the contact chamber" in lines 12-13.  It is unclear which contact chamber among the plurality of contact chambers said limitation refers to.
Claim 20 recites the limitation “the base”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, 13-15, 17, 19, 22-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voigt et al. (DE 10 2014 225 949 A1, refer to English translation).
Regarding claim 1, Voigt discloses a contact element for contacting a bipolar plate of a fuel cell stack (contact element [0001]), comprising:
a contact body extending along a longitudinal axis (contact element has a ‘body’ extending in the ‘longitudinal axis’/direction S, Fig. 3), the contact body has a channel extending along the longitudinal axis and delimited by a pair of channel walls disposed opposite one another in a direction transverse to the longitudinal axis (Fig. 3 shows a channel extending along the ‘longitudinal axis’/direction S and formed between two 
Regarding claim 2, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the cutting edge extends parallel to the longitudinal axis (Fig. 3 shows beveled edges extending along direction S).
Regarding claim 5, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the contact body has a pair of contact springs disposed on the first channel wall (spring contact in two spring-elastic contact tabs or tongues 38,39 [0024], [0065], Fig. 3).
Regarding claim 6, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the cutting edge is disposed on a free end of the contact spring (Fig. 3 shows free ends 40,41 being beveled).
Regarding claim 7, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the free end of the contact spring is bent in a direction of the second channel wall (Fig. 3 shows free ends 40,41 bent towards an opposite wall).

Regarding claim 9, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the contact spring extends away from a base that connects the first channel wall and the second channel wall (spring contact in two spring-elastic contact tabs or tongues 38,39 [0024], [0065], Fig. 3 show 38,39 extending away from a base).
Regarding claim 10, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the base delimits the channel in the direction transverse to the longitudinal axis (Fig. 3 shows base delimiting two spring-elastic contact tabs or tongues 38,39).
Regarding claim 11, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the contact spring defines a width in the longitudinal direction, the width of the contact spring tapering in a direction extending away from the base (Fig. 3 shows free ends 40,41 tapering away from the base).
Regarding claim 13, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the contact body has an insertion chamfer at an end along the longitudinal axis (funnel shaped [0026], Fig. 3 shows an insertion chamfer).
Regarding claim 22, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses a height of the first channel wall relative to the base is greater than a height of the contact spring (Fig. 3 shows height of channel wall in the S direction being greater than a length of the free ends 38,39).


Regarding claim 14, Voigt discloses a plug for contacting a plurality of bipolar plates of a fuel cell stack (plug body [0001]), comprising:
a housing having a plurality of contact chambers aligned in parallel, arranged next to one another, and open along a longitudinal axis (at least two contact chambers opening in a plug-in direction S [0001], Fig. 1-2 show contact chambers 4 aligned in parallel and arranged next to each other); and
a contact element arranged in at least one of the contact chambers, the contact element including a contact body extending along the longitudinal axis (contact element has a ‘body’ extending in the ‘longitudinal axis’/direction S, Fig. 3), the contact body has a channel extending along the longitudinal axis and delimited by a pair of channel walls disposed opposite one another in a direction transverse to the longitudinal axis (Fig. 3 shows a channel extending along the ‘longitudinal axis’/direction S and formed between two opposing channel walls in a transverse direction), the channel is adapted to receive a portion of the bipolar plate (contact element which can be plugged onto a bipolar plate [0001]), the contact body has a contact spring on a first channel wall of the pair of channel walls (spring contact in two spring-elastic contact tabs or tongues 38,39 [0024], [0065]), the contact spring protruding into the channel and having a cutting edge 
Regarding claim 3, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the contact spring extends transversely to the longitudinal axis (spring contact in two spring-elastic contact tabs or tongues 38,39 [0024], [0065], Fig. 3 shows spring in a transverse direction H).
Regarding claim 15, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the plurality of contact chambers are arranged in a pair of rows offset in relation to one another (Fig. 2).
Regarding claim 19, Voigt discloses all of the claim limitations as set forth above.  Voigt further discloses the plug-in portion protrudes out of the contact chamber in a direction of the longitudinal axis (plug body includes contact chamber 4 in which a contact element 5 is arranged; contact chambers 4 are open in direction S, for example, contact elements 5 to connect with connecting cables [0045]).

Regarding claim 17, Voigt discloses a contact arrangement ([0001]), comprising:

a contact element having a contact body extending along a longitudinal axis (contact element has a ‘body’ extending in the ‘longitudinal axis’/direction S, Fig. 3), the contact body has a channel extending along the longitudinal axis and delimited by a pair of channel walls disposed opposite one another in a direction transverse to the longitudinal axis (Fig. 3 shows a channel extending along the ‘longitudinal axis’/direction S and formed between two opposing channel walls in a transverse direction), the channel is adapted to receive a portion of the bipolar plate (contact element which can be plugged onto a bipolar plate [0001]), the contact body has a pair of contact springs on a first channel wall of the pair of channel walls (spring contact in two spring-elastic contact tabs or tongues 38,39 [0024], [0065]; Fig. 3 shows each wall has its respective springs 38,39 that protrudes toward the other wall), each the contact spring protruding into the channel and having a cutting edge directed toward a second channel wall of the pair of channels walls and adapted to cut into a surface of the bipolar plate (Fig. 3 shows each wall has its respective springs 38,39 that protrudes toward the other wall; Fig. 3 shows free ends 40,41 being beveled).

Allowable Subject Matter
Claims 4, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The invention is drawn to a contact element for contacting a bipolar plate of a fuel cell stack comprising, among other things, a pair of channel walls delimiting a channel extending in a longitudinal axis, a contact spring on the first channel wall, the contact spring extending transversely to the longitudinal axis and into the channel, the contact spring elastically deflectable about a pivot axis extending in the longitudinal direction, wherein the pivot axis of the contact spring is defined on the base, and the first channel wall defines a window in which a contact spring is arranged.
	The closest prior art of record is Voigt et al. (DE 10 2014 225 949 A1, refer to English translation) which discloses a contact element having a pair of channel walls with free ends functioning as contact springs (see Fig. 3).  However, the prior art differs from the claimed subject matter since Fig. 3 of Voigt shows a deflection point of a free end is defined on the channel wall and deflectable about a pivot axis extending in the B direction and does not disclose a window.  Further, there is no motivation for one skilled in the art to modify the free ends of Voigt to be deflectable about a pivot axis in a completely different direction nor include a window in which the free ends would be arranged.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        2/19/2022